Exhibit 10.2



MARKETING AND JOINT VENTURE AGREEMENT

This Marketing and Joint Venture Agreement is entered into as of the 13th day of
October, 2009.

BY AND BETWEEN:

            QUADRA ENERGY SYSTEMS INC., having its corporate office at 6130
Elton Avenue, Las Vegas, Nevada 89107, U.S.A.

( referred to as Party A ),



AND:



            AVANI CORPORATION SDN BHD, having its corporate office at No. 36
Jalan Togo 9, Taman Peridustan Tago 52200, Kuala Lumpur, Malaysia,

AND : ZHUNGER CAPITAL PARTNERS INC., having its corporate office at #650 Bade
Road, Section 4, 4th Floor, Apt. 25, Taipei, Taiwan.

( collectively referred to as Party B )



WHEREAS:



A.      Party A is the owner of a leading edge pyrolysis QES2000 System
Technology for energy conversion and waste disposal incorporating equipment,
software and software programs developed by the Inventor compatible with the
said pyrolysis QES2000 System technology for energy conversion waste disposal
described as the “Energy Conversion and Waste Disposal Technology” and the
patents issued and the patents pending for the Technology. The Technology being
an innovative, secure, efficient method of converting waste organic materials
into marketable energy products or by-products or an efficient method of
disposing of waste organic materials in a safe, non polluting, non toxic method
compatible with all environmental standards incorporating both the energy
conversion machine and related software.  

1

--------------------------------------------------------------------------------

B.      Party B have and established marketing network in the Territories ( see
Definitions below ) conversant in marketing state of the art products.   C.     
Party A wishes to engage Party B to exclusively market the QES2000 Systems,
establish joint ventures between third parties and Party A and/or Party B, and
create an assembly facility and/or manufacturing plant in the Territories for
the QES2000 System.   D.      Party B agrees to be appointed as the exclusive
marketing arm of Party A to market the QES2000 Systems, establish joint ventures
between third parties and Party A and/or Party B, and create an assembly
facility and/or manufacturing plant in the Territories for the QES2000 System.  

THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:



SECTION 1 - DEFINITIONS



1.00      Whenever used in the agreement, unless otherwise clearly required by
the context, the following terms shall have meanings as defined in this section:
  1.01      Territories shall mean the countries of Korea, Vietnam, Cambodia,
Thailand, Malaysia, Indonesia, Saudi Arabia, Egypt.  

SECTION 2 - APPOINTMENT OF PARTY B

2.00      Party A hereby appoints Party B and Party B agrees to be appointed as
the exclusive marketing representative of Party A for the QES2000 System in the
Territories.   2.01      As part of the appointment of Party B, Party A grants
to Party B the right to locate and appoint key distributors and agents, wherein
this will also include the granting of a right to the distributors and agents
to:     a)      Use and demonstrate the QES2000 System, when one is manufactured
for the Territories.     b)      Advertise, market, sell and otherwise
distribute the QES2000 System in the Territories to customers who are end users
and/or joint venture partners of Party B and/or Party A.  

2

--------------------------------------------------------------------------------

            c)      Advertise, market, sell, and otherwise distribute the
QES2000 System in the Territories to sub-distributors or sub-agents for further
distribution to end users and/or joint venture partners of Party B and/or Party
A.   d)      Screen and select a funding group to joint venture in the
establishment of an assembly facility and/or manufacturing plant in the
Territories for the QES2000 System.  



SECTION 3 - OBLIGATIONS OF PARTY A



3.00      In consideration of the grant contained in section 2 hereof, Party A
shall do and provide services such as, but not limited to:     use its
affiliated officers, personnel and technical team to assist Party B to market
the QES2000 System.     apply and pay for the patent rights in the countries
progressively targeted for penetration.   3.01      Ensure that the QES2000
Systems are in good working condition upon delivery to their destinations for
producing the required by products.   3.02      Supply to Party B, the QES2000
System at distributor pricing.  



SECTION 4 - OBLIGATIONS OF PARTY B



4.00      In consideration of the grant contained in section 2, thereof, Party B
shall do and perform the following such as, but not limited to:     perform the
functions mentioned in Section 2.01 above.     after the implementation of its
own structure in the Territories, Party B and/or its joint venture     partners,
will proceed immediately.  



SECTION 5 - INDEPENDENT CONTRACTOR



5.00      Party B shall carry out its obligations under this agreement as an
independent contractor and not as an agent of Party A. Each party shall have no
power of authority to bind the other party or to assume or to create obligations
or responsibility, express or implied, on the other party's behalf, or in its
name, nor shall such party represent to anyone that it has such power of
authority.  



SECTION 6 - WARRANTY



3

--------------------------------------------------------------------------------

6.00      Party A represents and warrants that it is the owner of the patented
QES2000 System and the related documentation, and it has acquired all rights for
the QES2000 System. It also warrants that the QES2000 System shall be capable of
meeting the functional performance specifications set out in the operational
manual and in the respective documentation and in the updates thereto.   6.01   
  Party A represents and warrants that as of the date of this agreement, Party A
is not a party to or threatened with any legal proceedings or inquiries
concerning rights, title and/or interests in the QES2000 System, and Party A is
not aware of any circumstances which may give rise to any such legal proceedings
or inquiries against Party A.   6.02      Party A represents and warrants that
it has no agreement with any third party giving the third party rights in the
areas of sales, marketing, manufacturing, or licensing of the QES2000 System in
the Territories.  

SECTION 7 - TERMINATION OF AGREEMENT

7.00      This agreement shall remain in force effective October 30, 2009 for 20
years. Thereafter, this agreement is renewed each year with the written consent
of both parties.   7.01      Either party may terminate this agreement at any
time upon or after the occurrence of filing in bankruptcy or insolvency or any
adjudication if Party A or Party B is bankrupt or insolvent.   7.02      Either
party may terminate this agreement if the other party materially breaches any of
its provisions and does not remedy such failure within 60 days thereof.  

SECTION 8 - PRODUCT SUPPORT

8.00      Party A shall provide assistance and support services required to
ensure that the QES2000 System meet its functional and performance
specifications.  

SECTION 9 - CONFIDENTIALITY

9.00 Both parties shall keep in strict confidence from all third parties
(excluding their affiliates), all

4

--------------------------------------------------------------------------------

               matters concerning the business affairs and transactions
undertaken pursuant to this agreement except as necessary for reporting purposes
to the SEC, and to carry out the intent of this agreement.   

SECTION 10 - NOTICE

10.00      Any notice, consent, request, demand or other communication required
or permitted to be given or delivered under this agreement shall be given in
writing and delivered by person, by registered mail, or by cable, facsimile, or
telegram addressed to the party at its address first set out above.     Each
notice shall be deemed to have been received upon delivery to the addressee,
provided that if not delivered in person, such notice shall be deemed to have
received upon expiration of 12 days from the date of mailing, or within 72 hours
if sent by cable, facsimile or telegram.  

SECTION 11 - FORCE MAJEURE

11.00      Neither of the parties shall be liable for any failure or delay in
performing of its respective obligations under this agreement if such failure or
delay is occasioned by circumstances beyond the reasonable control of the party
and failing or delaying including, but not limited to, acts of God, government
or civil or military authority, wars, strikes or other labour disputes,
interruption of or delay in transportation or communication or inability to
obtain materials, labour, power, or equipment as needed to perform its
obligations. Each party shall promptly notify the other in writing in any such
event, the expected duration thereof and its anticipated effects.  

SECTION 12 - GOVERNING LAW

12.00      This agreement shall be governed by, subject to, interpreted and
enforced in all respects in accordance with the laws of Nevada in the United
States.  

SECTION 13 - SEVERABILITY

13.00      If any provision in this agreement is held by a court of competent
jurisdiction to be illegal, invalid, void, or unenforceable, the remaining
provisions in this agreement shall continue in full force and effect without
being unpaired and invalidated in any way.  

5

--------------------------------------------------------------------------------

SECTION 14 - ARBITRATION

14.00      Both parties shall act in good faith and utilize their best efforts
to resolve any dispute, controversy and difference arising in connection with
this agreement, to their mutual satisfaction.   14.01      All disputes,
controversies or differences arising in connection which are not resolved
mutually, shall be finally settled by arbitration under the Rules of
Conciliation and Arbitration of the International Chamber of Commerce by a panel
of three arbitrators, each of whom shall speak fluent English and shall be
appointed in accordance with the said Rules. Any award made by the arbitrators
shall be made as promptly as possible and shall state the reasons for their
decisions taking into account all aspects of the dispute, controversy or
difference. Any such arbitration shall be held in Las Vegas, Nevada in the
United States, and shall be conducted totally in the English language. The laws
to be appointed by the arbitrators shall be the laws of the United States. The
decision of the arbitrators shall be final and binding on both parties. Judgment
upon any award rendered by the arbitrators may be entered in any court for
judicial acceptance of the award and an order for enforcement as the case may
be. Such arbitration shall be a condition precedent to the institution any such
suit, claim, action or other legal proceedings arising in connection with this
agreement  

SECTION 15 - WAIVER

15.00      No provision of this agreement may be deemed waived or breach excused
unless such a waiver or excuse will be in writing signed by the party to be
charged with such waiver or excuse. A waiver of a provision of this agreement
will not be construed to be a waiver of a further breach of the same provision.
 

SECTION 16 - ENTIRE AGREEMENT

16.00      This agreement contains the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior proposals, negotiations, agreements, understanding, representatives and
warranties of any form of nature whatsoever, whether oral or written, whether
expressed or implied, which may be been entered into between the parties related
to its subject matter.  

6

--------------------------------------------------------------------------------

SECTION – ENFORCEMENT

17.00      A copy of this Agreement, or any other document(s) executed and/or
signed by any of the Parties hereto and sent to the other Party by facsimile
transmission carries the full force and effect as if it were the hand delivered
original.  

IN WITNESS WHEREOF, the parties have entered into this agreement by their duly
authorized representative.



QUADRA ENERGY SYSTEMS INC.

          /s/ Rosemary Samuels

_______________________________

           Authorized Signatory



AVANI CORPORATION SDN BHD                                                  
ZHUNGER CAPITAL PARTNERS INC.

            /s/ Robert
Ong                                                                                                 
/s/ Peter Khean
_______________________________                                                  
__________________________________

Authorized
Signatory                                                                                               
Authorized Signatory


7

--------------------------------------------------------------------------------